Citation Nr: 1143360	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating for bilateral pes planus rated as non compensable from April 1, 2005, to March 22, 2009, and rated as 10 percent disabling from March 23, 2009, to the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that granted service connection for bilateral pes planus and assigned the bilateral pes planus a non compensable rating effective from April 1, 2005.  A subsequent May 2009 rating decision, grated a 10 percent disability rating for the Veteran's bilateral pes planus effective from March 23, 2009.  

The Veteran's form 9, substantive appeal, received July 26, 2007 indicates that he was only appealing the issue of the pes planus.  Although the check mark on the form is ambiguous, he specifically references only the June 4, 2007 Statement of the Case that addressed pes planus, and he only address pes planus in the body of the appeal.  Similarly, the Regional Office did not certify the issue of an increased rating for a thoracic spine disability to the Board, and the Veteran's representative did not include it in the brief.  Therefore, the Board will find that only the issue of an increased evaluation for pes planus is on appeal.

The Veteran has raised a claim of service connection for complex regional pain syndrome (CRPS).  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2009 supplemental statement of the case makes reference to an electronic review of May 2005 to February 2009 treatment records from the Twenty-Nine Palms Clinic.  However, copies of the Twenty-Nine Palms Clinic treatment records are not found in the claimant's file.  Therefore, the Board finds that a remand is required to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2011); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

While the appeal is remand status, all of the Veteran's post-November 2005 treatment records from the Loma Linda, California VA Medical Center, post-February 2009 treatment records from the Twenty-Nine Palms Clinic, post-October 2009 records from the Desert Pain Medicine Group, and treatment records from the Desert Podiatry Group should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey, supra.

The Board also finds that a remand is required to provide the Veteran with new VA examinations where the examiners are able to conduct a thorough and contemporaneous examination of the claimant that takes into account his record of prior examinations and treatment.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

At the post-remand VA examinations, the examiners must take into account the claimant's pain when providing their opinions as to the severity of his service connected disabilities.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, No. 09-2169, WL 3672294, at 4 (Vet. App. Aug. 21, 2011).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the claims file paper copies of the May 2005 to February 2009 treatment records from the Twenty-Nine Palms Clinic.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum.

2. After obtaining all needed authorizations, the RO/AMC should obtain and associate with the record all of the Veteran's post-November 2005 treatment records from the Loma Linda, California VA Medical Center, post-February 2009 treatment records from the Twenty-Nine Palms Clinic, post-October 2009 records from the Desert Pain Medicine Group, and his treatment records from the Desert Podiatry Group.  All actions to obtain the requested records should be documented fully in the claims file.  If any cannot be located or if no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum. 

3. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination for his bilateral pes planus.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his bilateral pes planus.  In providing the requested opinion regarding the severity of the Veteran's bilateral pes planus, the examiner should distinguish between the adverse symptomatology caused by the service connected disability and all non service connected disabilities including his adverse neurological symptomatology.

4. The RO/AMC should thereafter readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

